DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/18/2022 has been entered.
 
Response to amendment
3.	This is a Non-Final Office action in response to request for continued examination filed on 03/18/2022. 
4.	Status of the claims:
	•	Claims 1-3, 10-12, 18-19 have been amended.
•	Claims 1-20 are currently pending and have been examined.

Response to remarks/arguments
5.	Applicant’s remarks/arguments filed on 02/18/2022 with respect to amended independent claims 1, 10, 18 have been fully considered but are moot in view of the new ground(s) of rejection. Upon further search and consideration, a new ground(s) of rejection is made in view of Hira (US 2019/0222481 A1).
6.    	On pages 1-2 of Applicant’s remarks dated 02/18/2022, the applicant states that there is no disclosure in NFV teaching receiving, from the at least one non-test traffic source, live, non-test network traffic destined to the NSUT as recited in independent claims 1, 10, and 18. 
7.    	In response to applicant’s remarks, the examiner agrees the combination NFV and Nistor does not appear to explicitly discloses the new recited features as agued by Applicant. However, upon further search and consideration a new ground(s) of rejection is made in view of Hira (US 2019/0222481 A1).
8.    	On page 2 of Applicant’s remarks dated 02/18/2022, the applicant states that there is no disclosure in NFV teaching of indirect testing using impairment rules as recited in independent claims 1, 10, and 18. 
9.    	In response to applicant’s remarks, the examiner respectfully disagrees. According to broadest reasonable interpretation (BRI), the term “indirect testing” is defined by measuring the ability or knowledge that underlies the skill we are trying to sample in our test. In this case, NFV uses impairment rules for indirect testing in the network (page 21, section 7.1; page 23, annex B, page 31, para. 1). Moreover, NFV further discloses in section 3 of page 60, The Test Controller should have the ability to provision virtual impairment generators (VIG), establish control plane sessions with the VlGs and send instructions that describe the type of faults, duration of the faults and location of the faults. Furthermore, section A.1 of page 44 discloses passive monitoring involves analyzing real-time user traffic and active monitoring involves sending test traffic to access the health of the network.
10.    	On page 2 of Applicant’s remarks dated 09/20/2021, the applicant states that NFV contains no mention a first test device located inline between at least one non-test traffic source and a NSUT, wherein the first test device is physically separate from the NSUT as claimed. 
11.    	In response to applicant’s remarks, the examiner respectfully disagrees. NFV discloses the virtual impairment generator (VIG), the Virtual Network Function (VNF) of figure 17 combined with the sections 8.2.2 and 8.2.3, where the NSUT is considered to be any device represented by the Virtual Network Function (VNF) are inline as shown in figure 22, wherein the framework utilizes the test controller component to provision virtual impairment generators to run experiments that enable injecting faults for various types of workloads and at various component levels such as NFV1 layer, virtualization layer, and VNF layer or at NFV MANO components (see at least pages 37-40, sections 8.2.2 and 8.2.3).
Please see the rejection below.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Network Functions Virtualization (NFV) (Assurance; Report on Active Monitoring and Failure Detection, referred to as NFV, dated 07/2015) in view of Nistor et al. (US 20170180233 A1) and further in view of Hira (US 2019/0222481 A1).

Regarding claim 1, NFV discloses a method for indirect testing using impairment rules, the method comprising: 
at a first test device located inline between at least one non-test traffic source and a network and/or system under test (NSUT) (NFV, pages 37-40, sections 8.2.2 and 8.2.3: the virtual impairment generator (VIG) of figures 17 and 22 combined with the above cited sections, where the NSUT is considered to be any device represented by a Virtual Network Function (VNF)), the first test device being implemented using at least one processor and at least one memory (NFV, page 30: discloses a CPU and a memory), wherein the first test device is physically separate from the NSUT (Fig. 1, sections 4 and 5.1);
receiving, from a test controller, impairment rules (NFV, pages 36-37, section 8.2.1: Test Controller Component to provision virtual impairment generators to run experiments that enable injecting faults for various types of workloads and at various components levels such as NFV1 layer, virtualization layer, and VNF layer or at NFV MANO components. See also page 60: annex C.3.1) generated from baseline metrics based on monitored live traffic for effecting traffic impairments (NFV, page 36, section 8.2: This necessitates the resiliency evaluation in the actual network before turn up and using test traffic that emulates the real-world workload scenarios. Moreover, Annex C.3.1 further discloses the Test Controller Sets  up VTAs to generate real world service traffic for the services provisioned in the network. Repeat fault injection by varying the time for which the fault condition is maintained resulting in intermittent, periodic or permanent faults. Record the service performance  metrics and NFVI metrics for each variation);
impairing the live, non-test network traffic destined to the NSUT based on the impairment rules (NFV, Fig. 17, Annex C.3.1 and section 3 of page 11: the Test Controller should have the ability to provision virtual impairment generators (VIG), establish control plane sessions with the VlGs and send instructions that describe the type of faults, duration of the faults and location of faults); 
sending, via the bypass switch, the impaired traffic towards the NSUT, wherein the NSUT processes the impaired traffic (NFV, Fig. 17: where the traffic generated by the VTA is directed through the VIG to the VNFs); and 
sending, from the first test device or a related tap, response information from the NSUT to the test controller for analyzing NSUT performance (NFV, page 37, sections 8.2.1 and Fig. 17: The Test Controller is used to run challenge/fault campaigns, co-ordinate the generation of service workloads and collection of test result. Moreover, Annex C.3.1 discloses in the Test Procedure, a Test Controller, Measure the performance metrics applicable to the service obtained from test results). 
Although NVF discloses test system in live networks (page 11) but NVF does not appear to explicitly disclose receiving, from the at least one non-test traffic source and via a bypass switch, live, non-test network traffic destined to the NSUT.
In a similar field of endeavor, Nistor discloses receiving, via a bypass switch, live, non-test network traffic destined to the NSUT (Nistor, para. 99-101, claim 1: Referring to FIG. 4, in step 4001, diagnostics controller 102 may configure DN as a virtual client instance. For example, a virtual client instance (e.g., software executing on a processor) may act as a traffic generator for generating and sending test traffic to SUT. Moreover, section 99 further discloses the DNs are configured for testing SUT in a live network).
Therefore , it would have been obvious to one skilled in the art before the effective filing date of the claim invention to implement the features of receiving, via a bypass switch, live network traffic destined to the NSUT into the system of NVF as taught by Nistor. The motivation would have been to improve the technological field of network diagnostics by providing mechanisms for automatically testing SUT and diagnosing issues associated with SUT. 
Although Nistor discloses testing SUT in a live network (para. 99) but the combination of NVF and Nistor does not appear to explicitly disclose receiving, from the at least one non-test traffic source, non-test network traffic destined to the NSUT.
In a similar field of endeavor, Hira discloses receiving, from the at least one non-test traffic source, non-test network traffic destined to the NSUT (Hira, para. 25, 72: the data center performing packet forwarding (i.e. receives and process non-test network traffic) during the data center network discovery process. Moreover, section 25 discloses the data center network discovery is a probing (i.e. test session) process using probe packets)).
Therefore , it would have been obvious to one skilled in the art before the effective filing date of the claim invention to implement the features of receiving, from the at least one non-test traffic source, non-test network traffic destined to the NSUT into the modified system of NVF as taught by Hira. The motivation would have been to provide alternative paths for packet forwarding. 

Regarding claim 2, NVF, as modified by Nistor and Hira, discloses the method of claim 1 wherein the impairment rules impair the live, non-test network traffic by increasing jitter, increasing delay, increasing packet drops, modifying packets to include invalid or inaccurate information, or reordering packets (NFV, Fig. 19, page 39, section 8.2.3: injecting faults such as packet drops, delay and jitter ...). 

Regarding claim 3, NVF, as modified by Nistor and Hira, discloses the method of claim 1 wherein impairing the live, non-test network traffic based on the impairment rules is performed dynamically or at one or more predetermined times (NFV, Annex C.3.1: Repeat fault injection by varying the time for which the fault condition is maintained resulting in intermittent, periodic or permanent faults). 

Regarding claim 4, NVF, as modified by Nistor and Hira, discloses the method of claim 1 comprising: at the test controller and prior to the first test device receiving the impairment rules: receiving live traffic from one or more network devices (NFV, Annex C.3.1: The Test Controller Sets up VTAs to generate real world service traffic for the services provisioned in the network); generating the baseline metrics based on the live traffic (NFV, Annex C.3.1: the Test controller specifies faults injection targets, creates fault injection load distribution. The Test Controller instructs the VTAs to generate test traffic that emulates the service traffic …); generating, using the baseline metrics, the impairment rules for effecting traffic impairments (NFV, Annex C.3.1: Repeat fault injection by varying the time for which the fault condition is maintained resulting in intermittent, periodic or permanent faults, and Record the service performance  metrics and NFVI metrics for each variation); and sending the impairment rules to at least the first test device for impairing traffic sent to the NSUT (NFV, Annex C.3.1: NFV, Fig. 17: where the traffic generated by the VTA is directed through the VIG to the VNFs. Note that the NSUT is considered to be any device represented by a Virtual Network Function (VNF)). 

Regarding claim 5, NVF, as modified by Nistor and Hira, discloses the method of claim 4 wherein generating baseline metrics includes decoding at least some portions of the live traffic to obtain inline telemetry information (NFV, page 42, sections 10: a compromised telemetry information to and from TRAM can reveal important topology and performance information. Moreover, NFV discloses the Test Controller uses the Os-Ma-Nfvo interface to communicate with the NFVO to provision VTAs, retrieve network service information and retrieve NFVI telemetry data from VIM). 

Regarding claim 6, NVF, as modified by Nistor and Hira, discloses the method of claim 4 wherein additional or updated impairment rules are generated periodically or aperiodically using updated baseline metrics from recent live traffic received by the test controller (NFV, Annex C.3.1: The Test Controller Sets up VTAs to generate real world service traffic for the services provisioned in the network… For each fault type injected and for each fault location, record the service performance metrics and NFVl metrics…Repeat fault injection by varying the time for which the fault condition is maintained resulting in intermittent, periodic or permanent faults). 

Regarding claim 7, NVF, as modified by Nistor and Hira, discloses the method of claim 6 wherein the additional or updated impairment rules are received periodically or aperiodically from the test controller (NFV, Annex C.3.1: For each fault type injected and for each fault location, record the service performance metrics and NFVl metrics…Repeat fault injection by varying the time for which the fault condition is maintained resulting in intermittent, periodic or permanent faults). 

Regarding claim 8, NVF, as modified by Nistor and Hira, discloses the method of claim 1 wherein analyzing NSUT performance comprises: 
receiving data about the NSUT from a plurality of sources, wherein the plurality of sources includes the first test device (NFV, Annex C.3.1: The Test Controller Sets up VTAs to generate real world service traffic for the services provisioned in the network); 
correlating the data and an expected response based on the baseline metrics and the impairment rules utilized (NFV, pages 29-30, section 7.4.2, bullet 16: If there is a performance impact on existing services, then this performance impact measurement must be recorded for trend and correlation analysis); and 
generating a report regarding NSUT performance based on correlation results (NFV, pages 29-30, section 7.4.2, bullet 16: If there is a performance impact on existing services, then this performance impact measurement must be recorded for trend and correlation analysis). 

Regarding claim 9, NVF, as modified by Nistor and Hira, discloses the method of claim 8 wherein the plurality of sources includes a second test device, a probe, a network switch, the bypass switch, or a monitoring device external to the test controller (NFV, page 39, Fig. 20: discloses a Firewall VNF, a Virtual Switch, a Router VNF, a layer 2 Switch VNF). 

Regarding claim 10, NFV discloses a system for indirect testing using impairment rules, the system comprising: 
at least one processor (NFV, page 30: discloses a CPU); at least one memory (NFV, page 30: discloses a memory); and a first test device located inline between at least one traffic source and a network and/or system under test (NSUT) (NFV, pages 37-40, sections 8.2.2 and 8.2.3: the virtual impairment generator (VIG) of figures 17 and 22 combined with the above cited sections, where the NSUT is considered to be any device represented by a Virtual Network Function (VNF)), wherein the first test device is implemented using the at least one processor and the at least one memory, wherein the first test device is physically separate from the NSUT(Fig. 1, sections 4 and 5.1), wherein the first test device is configured for: 
receiving, from a test controller, impairment rules (NFV, pages 36-37, section 8.2.1: Test Controller Component to provision virtual impairment generators to run experiments that enable injecting faults for various types of workloads and at various components levels such as NFV1 layer, virtualization layer, and VNF layer or at NFV MANO components. See also page 60: annex C.3.1) generated from baseline metrics based on monitored live traffic for effecting traffic impairments (NFV, page 36, section 8.2: This necessitates the resiliency evaluation in the actual network before turn up and using test traffic that emulates the real-world workload scenarios. Moreover, Annex C.3.1 further discloses the Test Controller Sets  up VTAs to generate real world service traffic for the services provisioned in the network. Repeat fault injection by varying the time for which the fault condition is maintained resulting in intermittent, periodic or permanent faults. Record the service performance  metrics and NFVI metrics for each variation);
impairing the live, non-test network traffic destined to the NSUT based on the impairment rules (NFV, Fig. 17, Annex C.3.1 and section 3 of page 11: the Test Controller should have the ability to provision virtual impairment generators (VIG), establish control plane sessions with the VlGs and send instructions that describe the type of faults, duration of the faults and location of faults); 
sending, via the bypass switch, the impaired traffic towards the NSUT, wherein the NSUT processes the impaired traffic (NFV, Fig. 17: where the traffic generated by the VTA is directed through the VIG to the VNFs); and
sending, from the first test device or a related tap, response information from the NSUT to the test controller for analyzing NSUT performance (NFV, page 37, sections 8.2.1 and Fig 17: The Test Controller is used to run challenge/fault campaigns, co-ordinate the generation of service workloads and collection of test result. Moreover, Annex C.3.1 discloses in the Test Procedure, a Test Controller, Measure the performance metrics applicable to the service obtained from test results). 
Although NVF discloses test system in live networks (page 11) but NVF does not appear to explicitly disclose receiving, from the at least one non-test traffic source and via a bypass switch, live, non-test network traffic destined to the NSUT.
In a similar field of endeavor, Nistor discloses receiving, via a bypass switch, live, non-test network traffic destined to the NSUT (Nistor, para. 99-101, claim 1: Referring to FIG. 4, in step 4001, diagnostics controller 102 may configure DN as a virtual client instance. For example, a virtual client instance (e.g., software executing on a processor) may act as a traffic generator for generating and sending test traffic to SUT. Moreover, section 99 further discloses the DNs are configured for testing SUT in a live network).
Therefore , it would have been obvious to one skilled in the art before the effective filing date of the claim invention to implement the features of receiving, via a bypass switch, live network traffic destined to the NSUT into the system of NVF as taught by Nistor. The motivation would have been to improve the technological field of network diagnostics by providing mechanisms for automatically testing SUT and diagnosing issues associated with SUT. 
Although Nistor discloses testing SUT in a live network (para. 99) but the combination of NVF and Nistor does not appear to explicitly disclose receiving, from the at least one non-test traffic source, non-test network traffic destined to the NSUT.
In a similar field of endeavor, Hira discloses receiving, from the at least one non-test traffic source, non-test network traffic destined to the NSUT (Hira, para. 25, 72: the data center performing packet forwarding (i.e. receives and process non-test network traffic) during the data center network discovery process. Moreover, section 25 discloses the data center network discovery is a probing (i.e. test session) process using probe packets)).
Therefore , it would have been obvious to one skilled in the art before the effective filing date of the claim invention to implement the features of receiving, from the at least one non-test traffic source, non-test network traffic destined to the NSUT into the modified system of NVF as taught by Hira. The motivation would have been to provide alternative paths for packet forwarding. 

Regarding claim 11, NVF, as modified by Nistor and Hira, discloses the system of claim 10 wherein the impairment rules impair the live, non-test network traffic by increasing jitter, increasing delay, increasing packet drops, modifying packets to include invalid or inaccurate information, or reordering packets (NFV, Fig. 19, page 39, section 8.2.3: injecting faults such as packet drops, delay and jitter ...). 

Regarding claim 12, NVF, as modified by Nistor and Hira, discloses the system of claim 10 wherein impairing live, non-test network traffic based on the impairment rules is performed dynamically or at one or more predetermined times (NFV, Annex C.3.1: Repeat fault injection by varying the time for which the fault condition is maintained resulting in intermittent, periodic or permanent faults). 

Regarding claim 13, NVF, as modified by Nistor and Hira, discloses the system of claim 10 comprising: 
the test controller configured for: prior to the first test device receiving the impairment rules: 
receiving live traffic from one or more network devices (NFV, Annex C.3.1: The Test Controller Sets up VTAs to generate real world service traffic for the services provisioned in the network); 
generating the baseline metrics based on the live traffic (NFV, Annex C.3.1: the Test controller specifies faults injection targets, creates fault injection load distribution. The Test Controller instructs the VTAs to generate test traffic that emulates the service traffic …); 
generating, using the baseline metrics, the impairment rules for effecting traffic impairments  (NFV, Annex C.3.1: Repeat fault injection by varying the time for which the fault condition is maintained resulting in intermittent, periodic or permanent faults, and Record the service performance  metrics and NFVI metrics for each variation); and 
sending the impairment rules to at least the first test device for impairing traffic sent to the NSUT (NFV, Annex C.3.1: NFV, Fig. 17: where the traffic generated by the VTA is directed through the VIG to the VNFs. Note that the NSUT is considered to be any device represented by a Virtual Network Function (VNF)). 

Regarding claim 14, NVF, as modified by Nistor and Hira, discloses the system of claim 13 wherein the test controller is configured for periodically or aperiodically generating, using updated baseline metrics from recent live traffic received by the test controller, additional or updated impairment rules (NFV, Annex C.3.1: The Test Controller Sets up VTAs to generate real world service traffic for the services provisioned in the network… For each fault type injected and for each fault location, record the service performance metrics and NFVl metrics…Repeat fault injection by varying the time for which the fault condition is maintained resulting in intermittent, periodic or permanent faults). 

Regarding claim 15, NVF, as modified by Nistor and Hira, discloses the system of claim 14 wherein the additional or updated impairment rules are received periodically or aperiodically from the test controller (NFV, Annex C.3.1: For each fault type injected and for each fault location, record the service performance metrics and NFVl metrics…Repeat fault injection by varying the time for which the fault condition is maintained resulting in intermittent, periodic or permanent faults). 

Regarding claim 16, NVF, as modified by Nistor and Hira, discloses the system of claim 10 wherein the test controller is configured for analyzing NSUT performance by: 
receiving data about the NSUT from a plurality of sources, wherein the plurality of sources includes the first test device (NFV, Annex C.3.1: The Test Controller Sets up VTAs to generate real world service traffic for the services provisioned in the network); 
correlating the data and an expected response based on the baseline metrics and the impairment rules utilized (NFV, pages 29-30, section 7.4.2, bullet 16: If there is a performance impact on existing services, then this performance impact measurement must be recorded for trend and correlation analysis); and 
generating a report regarding NSUT performance based on correlation results (NFV, pages 29-30, section 7.4.2, bullet 16: If there is a performance impact on existing services, then this performance impact measurement must be recorded for trend and correlation analysis). 

Regarding claim 17, NVF, as modified by Nistor and Hira, discloses the system of claim 16 wherein the plurality of sources includes a second test device, a probe, a network switch, the bypass switch, or a monitoring device external to the test controller and/or the first test device (NFV, page 39, Fig. 20: discloses a Firewall VNF, a Virtual Switch, a Router VNF, a layer 2 Switch VNF). 

Regarding claim 18, NFV discloses a non-transitory computer readable medium comprising computer executable instructions embodied in the computer readable medium that when executed by at least one processor (NFV, page 30: discloses a CPU) of a computer perform steps comprising: 
at a first test device located inline between at least one non-test traffic source and a network and/or system under test (NSUT) (NFV, pages 37-40, sections 8.2.2 and 8.2.3: the virtual impairment generator (VIG) of figures 17 and 22 combined with the above cited sections, where the NSUT is considered to be any device represented by a Virtual Network Function (VNF)), the first test device being implemented using at least one processor and at least one memory, wherein the first test device is physically separate from the NSUT (Fig. 1, sections 4 and 5.1): 
receiving, from a test controller, impairment rules (NFV, pages 36-37, section 8.2.1: Test Controller Component to provision virtual impairment generators to run experiments that enable injecting faults for various types of workloads and at various components levels such as NFV1 layer, virtualization layer, and VNF layer or at NFV MANO components. See also page 60: annex C.3.1) generated from baseline metrics based on monitored live traffic for effecting traffic impairments (NFV, page 36, section 8.2: This necessitates the resiliency evaluation in the actual network before turn up and using test traffic that emulates the real-world workload scenarios. Moreover, Annex C.3.1 further discloses the Test Controller Sets  up VTAs to generate real world service traffic for the services provisioned in the network. Repeat fault injection by varying the time for which the fault condition is maintained resulting in intermittent, periodic or permanent faults. Record the service performance  metrics and NFVI metrics for each variation);
impairing the live, non-test network traffic destined to the NSUT based on the impairment rules (NFV, Fig. 17, Annex C.3.1 and section 3 of page 11: the Test Controller should have the ability to provision virtual impairment generators (VIG), establish control plane sessions with the VlGs and send instructions that describe the type of faults, duration of the faults and location of faults); 
sending, via the bypass switch, the impaired traffic towards the NSUT, wherein the NSUT processes the impaired traffic (NFV, Fig. 17: where the traffic generated by the VTA is directed through the VIG to the VNFs); and 
sending, from the first test device or a related tap, response information from the NSUT to the test controller for analyzing NSUT performance (NFV, page 37, sections 8.2.1 and Fig 17: The Test Controller is used to run challenge/fault campaigns, co-ordinate the generation of service workloads and collection of test result. Moreover, Annex C.3.1 discloses in the Test Procedure, a Test Controller, Measure the performance metrics applicable to the service obtained from test results). 
Although NVF discloses test system in live networks (page 11) but NVF does not appear to explicitly disclose receiving, from the at least one non-test traffic source and via a bypass switch, live, non-test network traffic destined to the NSUT.
In a similar field of endeavor, Nistor discloses receiving, via a bypass switch, live, non-test network traffic destined to the NSUT (Nistor, para. 99-101, claim 1: Referring to FIG. 4, in step 4001, diagnostics controller 102 may configure DN as a virtual client instance. For example, a virtual client instance (e.g., software executing on a processor) may act as a traffic generator for generating and sending test traffic to SUT. Moreover, section 99 further discloses the DNs are configured for testing SUT in a live network).
Therefore , it would have been obvious to one skilled in the art before the effective filing date of the claim invention to implement the features of receiving, via a bypass switch, live network traffic destined to the NSUT into the system of NVF as taught by Nistor. The motivation would have been to improve the technological field of network diagnostics by providing mechanisms for automatically testing SUT and diagnosing issues associated with SUT. 
Although Nistor discloses testing SUT in a live network (para. 99) but the combination of NVF and Nistor does not appear to explicitly disclose receiving, from the at least one non-test traffic source, non-test network traffic destined to the NSUT.
In a similar field of endeavor, Hira discloses receiving, from the at least one non-test traffic source, non-test network traffic destined to the NSUT (Hira, para. 25, 72: the data center performing packet forwarding (i.e. receives and process non-test network traffic) during the data center network discovery process. Moreover, section 25 discloses the data center network discovery is a probing (i.e. test session) process using probe packets)).
Therefore , it would have been obvious to one skilled in the art before the effective filing date of the claim invention to implement the features of receiving, from the at least one non-test traffic source, non-test network traffic destined to the NSUT into the modified system of NVF as taught by Hira. The motivation would have been to provide alternative paths for packet forwarding. 

Regarding claim 19, NVF, as modified by Nistor and Hira, discloses the non-transitory computer readable medium of claim 18 wherein the impairment rules impair the live, non-test network traffic by increasing jitter, increasing delay, increasing packet drops, modifying packets, or reordering packets to include invalid or inaccurate information (NFV, Fig. 19, page 39, section 8.2.3: injecting faults such as packet drops, delay and jitter ...). 

Regarding claim 20, NVF, as modified by Nistor and Hira, discloses the non-transitory computer readable medium of claim 18 comprising: at the test controller and prior to the first test device receiving the impairment rules: receiving live traffic from one or more network devices (NFV, Annex C.3.1: The Test Controller Sets up VTAs to generate real world service traffic for the services provisioned in the network); generating the baseline metrics based on the live traffic (NFV, Annex C.3.1: the Test controller specifies faults injection targets, creates fault injection load distribution. The Test Controller instructs the VTAs to generate test traffic that emulates the service traffic …); generating, using the baseline metrics, the impairment rules for effecting traffic impairments  (NFV, Annex C.3.1: Repeat fault injection by varying the time for which the fault condition is maintained resulting in intermittent, periodic or permanent faults, and Record the service performance  metrics and NFVI metrics for each variation); and sending the impairment rules to at least the first test device for impairing traffic sent to the NSUT (NFV, Annex C.3.1: NFV, Fig. 17: where the traffic generated by the VTA is directed through the VIG to the VNFs. Note that the NSUT is considered to be any device represented by a Virtual Network Function (VNF)).

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466